 



Exhibit 10.8
SECOND AMENDMENT TO
SECURED TERM LOAN AGREEMENT
     This SECOND AMENDMENT TO SECURED TERM LOAN AGREEMENT (this “Amendment”) is
made as of November 3, 2006 (the “Effective Date”) by and among BIOMED REALTY,
L.P., a Maryland limited partnership (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION and the several other banks and financial institutions identified on
the signature pages hereof (the “Lenders”), and KEYBANK NATIONAL ASSOCIATION,
not individually, but as “Agent”.
RECITALS
     A. The Borrower, the Agent and the Lenders are parties to a Secured Term
Loan Agreement dated as of May 31, 2005, as amended by a First Amendment thereto
dated as of June 28, 2006 (as it has been and may hereafter be amended from time
to time, the “Loan Agreement”). All terms used herein and not otherwise defined
shall have the same meanings given to them in the Loan Agreement.
     B. The Borrower and the Requisite Lenders wish to amend the Loan Agreement
to modify certain covenants set forth in the Loan Agreement, all as set forth
herein.
AGREEMENTS
          1. New Definition. As of the Effective Date, the following new
definition is added to Section 1.1 of the Loan Agreement in the applicable
alphabetical order:
     “CFLS Project” means that certain Project known as the Center for Life
Sciences Building located at 3 Blackfan Street, Boston, Massachusetts,
consisting of approximately 1.520 acres of land on which an eighteen (18) story
office building/laboratory research center containing approximately 705,642
rentable square feet is under construction and which is being acquired in fee
simple by a Wholly-Owned Subsidiary of Borrower.
          2. Permitted Investments. As of the Effective Date, Section 6.13(b) of
the Loan Agreement is amended and restated to read as follows:
     (b) permit the sum of (i) the aggregate amount invested by the Consolidated
Group in Projects owned by the Consolidated Group that are under development,
excluding the CFLS Project, plus (ii) the Consolidated Group Pro Rata Share of
any amounts so invested by the Investment Affiliates in Projects owned by the
Investment Affiliates that are under development to exceed 20% of Gross Asset
Value (with Projects under development ceasing to be treated as such when GAAP
permits such Project to be classified as an operating asset);
          3. Exhibit B. To reflect the changes made by this Amendment, Exhibit B
(Revised), Form of Compliance Certificate, is hereby deleted and replaced by
Exhibit B (Second Revised) Form of Compliance Certificate attached to this
Amendment and made a part hereof.

 



--------------------------------------------------------------------------------



 



          4. Miscellaneous.
     (i) The Borrower represents and warrants to the Lenders that (i) after
giving effect to this Amendment, no Default or Unmatured Default exists,
(ii) the Loan Agreement is in full force and effect, and (iii) the Borrower has
no defenses or offsets to, or claims or counterclaims, relating to, its
obligations under the Loan Agreement.
     (ii) All of the obligations of the parties to the Loan Agreement, as
amended hereby, are hereby ratified and confirmed. All references in the Loan
Documents to the “Loan Agreement” henceforth shall be deemed to refer to the
Loan Agreement as amended by this Amendment.
     (iii) Nothing contained in this Amendment shall be construed to disturb,
discharge, cancel, impair or extinguish the indebtedness evidenced by the
existing Notes and secured by the Loan Documents or waive, release, impair, or
affect the liens arising under the Loan Documents or the validity or priority
thereof.
     (iv) In the event of a conflict or inconsistency between the provisions of
the Loan Documents and the provisions of this Amendment, the provisions of this
Amendment shall govern. The provisions of this Amendment, the Loan Agreement,
and the other Loan Documents are in full force and effect except as amended
herein and the Loan Documents as so amended are ratified and confirmed hereby by
the Borrower.
     (v) The Borrower agrees to reimburse the Agent for all reasonable
out-of-pocket expenses (including legal fees and expenses) incurred in
connection with the preparation, negotiation and consummation of this Amendment.
     (vi) This Amendment may be executed in counterparts which, taken together,
shall constitute a single document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Requisite Lenders have caused this
Second Amendment to Secured Term Loan Agreement to be duly executed as of the
date first above written.

                  BORROWER:
 
                BIOMED REALTY, L.P., a Maryland limited partnership
 
                By:   BioMed Realty Trust, Inc., its sole general partner
 
           
 
      By:   /s/ KENT GRIFFIN
 
           
 
      Name:   Kent Griffin
 
           
 
      Title:   Chief Financial Officer
 
           
 
                Address:
 
                The undersigned, being the Guarantors under the Agreement,
hereby consent to this Amendment:
 
                BIOMED REALTY TRUST, INC.
 
           
 
      By:   /s/ KENT GRIFFIN
 
           
 
      Name:   Kent Griffin
 
           
 
      Title:   Chief Financial Officer
 
           
 
                EACH SUBSIDIARY GUARANTOR LISTED ON ATTACHMENT 1
 
                By:   BioMed Realty, L.P., a Maryland limited partnership, the
sole member of each such Subsidiary Guarantor
 
                By:   BioMed Realty Trust, Inc., a Maryland corporation, its
sole general partner
 
           
 
      By:   /s/ KENT GRIFFIN
 
           
 
      Name:   Kent Griffin
 
           
 
      Title:   Chief Financial Officer
 
           

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent
 
       
 
  By:   /s/ SCOTT CHILDS
 
       
 
  Name:   Scott Childs
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            BANKS:
 
            KEYBANK NATIONAL ASSOCIATION, a national banking
association
 
       
 
  By:   /s/ SCOTT CHILDS
 
       
 
  Name:   Scott Childs
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            U.S. BANK NATIONAL ASSOCIATION, a national banking association
 
       
 
  By:   /s/ NICOLE K. WRIGHT
 
       
 
  Name:   Nicole K. Wright
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            SOCIETE GENERALE
 
       
 
  By:   /s/ C.H. BUTTERWORTH
 
       
 
  Name:   C.H. Butterworth
 
       
 
  Title:   Director
 
       
 
            Address:
 
            COMPASS BANK, an Alabama banking corporation
 
       
 
  By:   /s/ JOHANNA DUKE PALEY
 
       
 
  Name:   Johanna Duke Paley
 
       
 
  Title:   Senior Vice President
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            ALLIED IRISH BANKS, p.l.c.
 
       
 
  By:   /s/ DOUGLAS S. MARRON
 
       
 
  Name:   Douglas S. Marron
 
       
 
  Title:   Senior Vice President
 
       
 
       
 
  By:   /s/ THOMAS FRITTON
 
       
 
  Name:   Thomas Fritton
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            RAYMOND JAMES BANK, FSB
 
       
 
  By:   /s/ LAURENS F. SCHAAD JR.
 
       
 
  Name:   Laurens F. Schaad Jr.
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            GRAYSON & CO
 
       
 
  By:   Boston Management and Research, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            EATON VANCE VT FLOATING-RATE INCOME FUND
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            EATON VANCE LIMITED DURATION INCOME FUND
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            EATON VANCE SENIOR FLOATING-RATE TRUST
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            EATON VANCE FLOATING-RATE INCOME TRUST
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            EATON VANCE SENIOR INCOME TRUST
 
       
 
  By:   Eaton Vance Management, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            SENIOR DEBT PORTFOLIO
 
       
 
  By:   Boston Management and Research, as Investment Advisor
 
       
 
  By:   /s/ PAYSON F. SWAFFIELD
 
       
 
  Title   Payson F. Swaffield
 
       
 
  Title:   Vice President
 
       
 
            Address:
 
            VAN KAMPEN SENIOR LOAN FUND
 
       
 
  By:   Van Kampen Asset Management
 
       
 
  By:   /s/ CHRISTINA JAMIESON
 
       
 
  Name:   Christina Jamieson
 
       
 
  Title:   Executive Director
 
       
 
            Address:
 
       

 



--------------------------------------------------------------------------------



 



              VAN KAMPEN SENIOR INCOME TRUST
 
       
 
  By:   Van Kampen Asset Management
 
       
 
  By:   /s/ CHRISTINA JAMIESON
 
       
 
  Name:   Christina Jamieson
 
       
 
  Title:   Executive Director
 
       
 
            Address:
 
            MORGAN STANLEY PRIME INCOME TRUST
 
       
 
  By:   /s/ JINNY K. KIM
 
       
 
  Name:   Jinny K. Kim
 
       
 
  Title:   Executive Director
 
       
 
            Address:
 
            PIONEER FLOATING RATE TRUST
 
       
 
  By:   /s/ M. JASON BLACKBURN
 
       
 
  Name:   M. Jason Blackburn
 
       
 
  Title:   Treasurer
 
       
 
            Address:
 
            HIGHLAND FLOATING RATE ADVANTAGE FUND
 
       
 
  By:   /s/ M. JASON BLACKBURN
 
       
 
  Name:   M. Jason Blackburn
 
       
 
  Title:   Treasurer
 
       
 
            Address:
 
            HIGHLAND LEGACY LIMITED
 
       
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
       
 
  By:   Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ BRIAN LOHRDING
 
       
 
  Name:   Brian Lohrding
 
       
 
  Title:   Treasurer
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            LOAN FUNDING IV LLC
 
       
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
       
 
  By:   Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ BRIAN LOHRDING
 
       
 
  Name:   Brian Lohrding
 
       
 
  Title:   Treasurer
 
       
 
            Address:
 
            JASPER CLO, LTD.
 
       
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
       
 
  By:   Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ BRIAN LOHRDING
 
       
 
  Name:   Brian Lohrding
 
       
 
  Title:   Treasurer
 
       
 
            Address:
 
            LOAN FUNDING VII LLC
 
       
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
       
 
  By:   Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ BRIAN LOHRDING
 
       
 
  Name:   Brian Lohrding
 
       
 
  Title:   Treasurer
 
       
 
            Address:
 
            EMERALD ORCHARD LIMITED
 
       
 
  By:   /s/ WENDY CHEUNG
 
       
 
  Name:   Wendy Cheung
 
       
 
  Title:   Authorized Signatory
 
       
 
            Address:

 



--------------------------------------------------------------------------------



 



         
 
            GLENEAGLES CLO, LTD.
 
       
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
       
 
  By:   Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ BRIAN LOHRDING
 
       
 
  Name:   Brian Lohrding
 
       
 
  Title:   Treasurer
 
       
 
            Address:
 
            HFT REAL ESTATE CDO 2006 — 1, LTD
 
       
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
       
 
  By:   Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ BRIAN LOHRDING
 
       
 
  Name:   Brian Lohrding
 
       
 
  Title:   Treasurer
 
       
 
            Address:

 